United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         March 24, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-10812
                         Summary Calendar



                        CARDELL RHETT, JR.,

                                                Plaintiff-Appellee,

                              versus

                       WAYNE SCOTT; ET AL.,

                                                          Defendants,

                     T. REVELL; NFN GONZALEZ,

                                              Defendants-Appellants.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:96-CV-114
                      --------------------

Before SMITH, DUHÉ, and WIENER, Circuit Judges.

PER CURIAM:1

     Dr. William Gonzalez and Dr. Tim Revell appeal from the

district court’s denial of their motion for summary judgment in

Cardell Rhett, Jr.’s 42 U.S.C. § 1983 action.    The district court

determined that Rhett had produced sufficient evidence to create a

genuine issue of material fact regarding deliberate indifference to


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
his serious medical needs.   We lack jurisdiction to review the

district court’s determination. Nerren v. Livingston Police Dep’t,

86 F.3d 469, 472 (5th Cir. 1999).

     APPEAL DISMISSED.




                                2